Citation Nr: 9929243	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  99-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Although the veteran originally requested a hearing before a 
member of the Board in Washington, D.C., in his July 1999 VA 
Form 9, Appeal to Board of Veterans' Appeals, he canceled 
that hearing in September 1999, and requested that he be 
scheduled for a hearing before a Member of the Board at his 
local RO.  The Board notes that a veteran is entitled to a 
personal hearing before a Member of the Board where, as here, 
he expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (1998).  The Board notes that a claimant is entitled 
to the opportunity for a hearing before a Member of the Board 
regardless of whether he has advanced a well grounded claim 
in order that he may attempt to advance a well grounded claim 
at that hearing.  Therefore, the Board makes no finding at 
this time regarding whether the veteran's claim is well 
grounded.

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board on 
Travel Board at the RO.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to allow the veteran the opportunity for a personal 
hearing.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to cooperate with any requested development may 
have an adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


